Citation Nr: 1515514	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  10-22 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for chronic neck pain secondary to abnormal C-7 subluxation on flexion with degenerative changes ("cervical spine disability"), during the appeal period but excluding two periods of total ratings due to surgical treatment necessitating convalescence.

2.  Entitlement to a disability rating higher than 20 percent for status-post right knee reconstructive anterior cruciate ligament (ACL) repair.

3.  Entitlement to a disability rating higher than 10 percent for degenerative changes, right knee.

4.  Entitlement to a disability rating higher than 10 percent for left knee arthroscopic meniscectomy with clinically ligamentous laxity.

5.  Entitlement to service connection for dysphagia, claimed as difficulty swallowing secondary to the service-connected cervical spine disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Togus, Maine, which, as relevant, assigned a temporary 100 percent rating, effective May 5, 2008, based on cervical  spine surgery necessitating convalescence, and assigned a 30 percent rating from August 1, 2008; continued a 20 percent rating for status-post right knee reconstructive anterior cruciate ligament repair; continued a 10 percent rating for left knee arthroscopic meniscectomy with clinically ligamentous laxity on anterior cruciate ligament; continued a noncompensable rating for right knee arthritis; and denied service connection for difficulty swallowing.

Effective March 9, 2009, the RO awarded a 100 percent rating based on this surgical treatment necessitating convalescence for the cervical spine disability.  See March 2010 rating decision.  Thereafter, effective May 1, 2009, the 30 percent rating for the cervical spine disability was continued.  The RO in Detroit, Michigan currently has jurisdiction in this case. 

In January 2015, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

After the issuance of the supplemental statement of the case, the Board received additional evidence from the Veteran, along with a waiver of initial RO consideration.  See January 2015 memorandum provided by the Veteran's representative.

The Veteran's claims file consists of an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS). The documents in the VBMS and VVA files have been reviewed. 

With regard to the Veteran's representation in this matter, the record shows that he executed a VA Form 21-22 in November 2008 appointing Disabled American Veterans (DAV) as his representative.  Thereafter, in May 2013, he executed another VA Form 21-22 in favor of The American Legion.  However, pursuant to 38 C.F.R. § 20.1304(b) (2014), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  

Accordingly, the Board may not accept the Veteran's 2013 change in representation under the provisions of 38 C.F.R. § 20.1304(b) because this appeal was certified to the Board in August 2012 and his "request" for a change in representation was received after 90 days of notification that the case had been certified to the Board and the Veteran has offered no good cause explanation for a change in representation.  The Board also points out that VBMS lists DAV as the Veteran's current representative and DAV represented the Veteran during his 2015 personal hearing before the undersigned VLJ.  Thus, DAV represents the Veteran in this appeal; however, his 2013 power of attorney may be recognized upon transfer of the case to the AOJ. See 38 C.F.R. § 20.1304(b)(1)(i) (2014). 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the Board observes that the Veteran filed a separate claim of entitlement to a TDIU in May 2013 and submitted a medical opinion, but later withdrew such claim in a July 2013 statement.  See also, a September 2013 Report of General Information.  Significantly, evidence received subsequent to the Veteran's withdrawal of his May 2013 TDIU claim, to include the 2015 Board hearing transcript, does not raise the issue of unemployability.  In fact, although he reported on his 2013 TDIU application that he had worked since 1997, the most recent evidence referencing employment reflects that the Veteran is employed as a correctional officer/juvenile probation officer.  See March 2013 private treatment record.  Therefore, the Board finds that a claim for a TDIU has not been raised and further discussion of such here is not necessary.

Lastly, a March 2015 Report of General Information contained in VBMS reflects that the Veteran called VA in an effort to file compensation claims for depression, thyroid cancer, and prostate cancer.  These claims have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over those matters, and they are REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Throughout the appeal period, symptoms of the Veteran's cervical spine disability most nearly approximate the functional equivalent of unfavorable ankylosis of the entire cervical spine, when considering his loss of the normal cervical lordosis; his inability to extend his neck; less movement than normal; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; and instability of station; as well as guarding and/or muscle spasm of the cervical spine severe enough to result in an abnormal spinal contour; and resultant dysphagia.  Unfavorable ankylosis of the entire spine is not demonstrated or approximated.

2.  With resolution of all doubt in his favor, the Veteran's headaches are a neurological manifestation of his service-connected cervical spine disability and productive of characteristic prostrating attacks averaging one in 2 months over the last several months.

3.  The Veteran's right and left knee disabilities, inclusive of his arthritis and instability, are more closely analogous to the functional equivalent of a total knee replacement with chronic residuals productive of severe painful and limited motion.

4.  The Veteran has competently reported difficulty swallowing or "dysphagia," and the medical evidence associates such disability with his surgery to treat his service-connected cervical spine disability.  



CONCLUSIONS OF LAW

1.  The criteria to establish a disability rating of 40 percent, but no higher, for the Veteran's cervical spine disability are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5242, 5243 (2014).

2.  The criteria to establish a separate 10 percent rating for headaches, a manifestation of the cervical spine disability, are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 4.124a, DCs 5237-5243, 8100 (2014).

3.  The criteria for establishing a 60 percent rating, but no higher, for right knee disability, inclusive of arthritis and instability, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.14, 4.20, 4.25, 4.71a, DC 5055 (2014).

4.  The criteria to establish a 60 percent rating, but no higher, for left knee disability, inclusive of arthritic and instability, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.7, 4.14, 4.20, 4.25, 4.71a, DC 5055 (2014).

5.  The criteria to establish service connection for dysphagia, as secondary to service-connected cervical spine disability, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 4.71a, DCs 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In this decision, the Board grants service connection for dysphagia, which represents a complete grant of those benefits sought.

As to the remaining claims on appeal, a pre-adjudicatory letter was sent to the Veteran in May 2008 which fully satisfied VCAA notice requirements.  It apprised him of the information and evidence necessary to substantiate the claims, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  VA also advised the Veteran as to how disability ratings and effective dates are assigned once service connection is established.  After notice was provided to the Veteran, the RO readjudicated the claims by way of an April 2010 SOC and a December 2011 SSOC.

VA also made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service records, post-service VA medical and private treatment records, a hearing transcript, and statements and testimony provided by the Veteran and his spouse in support of the claims. 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

Finally, the Veteran and spouse testified at a 2015 hearing before the undersigned VLJ.  The hearing was adequate as the VLJ who conducted the hearing explained the issues on appeal and elicited information necessary to aid in substantiating the claims.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

III.  Pertinent Laws and Regulations Governing Increased Rating Claims

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014).   Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."   See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.   See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Cervical Spine Disability

The Veteran's cervical spine disability is rated under 38 C.F.R. § 4.71a, DC 5242 of the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, DC 5242.  Under this formula, a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent is warranted for unfavorable ankylosis of the entire cervical spine, as relevant.  A 50 percent rating is not available for cervical spine disability, and the next higher rating of 100 percent is warranted for unfavorable ankylosis of the entire spine.  Id.

Intervertebral disc disease (also referred to as IVDS or degenerative disc disease) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.  
Under the IVDS formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrant a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.

Historically, the Veteran injured his neck during service. Service connection for his cervical spine disability has been in effect since July 6, 1993.  See January 1994 rating decision.  He underwent cervical spine fusion surgeries in 1995, 1998, and 2000.  

More recently, in 2008, he underwent a decompressive laminectomy at C3-4 and fusion, C3-4, including lateral mass screws.  See also, March 2008 record provided by Dr. Herz and associated MRI reports.  Accordingly, the RO assigned a temporary 100 percent rating, effective May 5, 2008, based on this cervical spine surgery necessitating convalescence, which remained in effect until July 30, 2014, and assigned a 30 percent rating thereafter.   

In this case, VA received the Veteran's increased rating claim for his cervical spine disability in 2008, at which time a 30 percent rating was in effect.

In March 2009, he was admitted to Metro Health Hospital where he underwent an additional surgery, a C-7 and T-1 anterior cervical discectomy with decompression of the neural elements with structural allograft fusion and application of plate and screw system for stabilization.  The RO then awarded a 100 percent rating based on this surgical treatment necessitating convalescence for the cervical spine disability, effective March 9, 2009.  See March 2010 rating decision.  Thereafter, effective May 1, 2009, the 30 percent rating was continued.

An August 2009 computed tomography (CT) scan of the cervical spine showed evidence of multi-level bone and disc disease.  An MRI showed a stable-appearing, post -surgical spine.

In October 2011, VA afforded the Veteran a compensation examination of the spine.  He reported that his cervical spine "locks up" causing an inability to move his neck.  He also reported painful pinching and swelling of the neck.  On examination, forward flexion of his cervical spine was to 15 degrees and extension was to 10 degrees, with pain throughout.  Right lateral flexion was to 10 degrees, and to 15 degrees on the left, with pain throughout.  Right lateral rotation was to 20 degrees and to 15 degrees on the left, with pain throughout.  There was no additional limitation of motion upon repetitive-use testing.  The Veteran's functional loss and/or functional impairment included less movement than normal; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; pain on movement; and instability of station.  Also, there was evidence of localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  He had guarding and/or muscle spasm of the cervical spine which was severe enough to result in abnormal spinal contour.  X-rays of the cervical spine taken in 2014 showed evidence of multi-level upper and lower surgical spine changes with diffuse spinal fusion and probable central canal narrowing.  Diagnoses were a history of herniated cervical disc with residual peripheral neuropathy and degenerative spine changes at C5-C6.

During the January 2015 Board hearing  the Veteran testified that he can look to the right and left "a little," but cannot look up at all.  He stated further that his necks locks often and results in severe headaches almost on a daily basis.  He also reported wearing a neck brace at night because it keeps his neck stable.

The Veteran seeks a disability rating higher than 30 percent for his cervical spine disability.  As noted above, the next higher rating of 40 percent requires evidence of unfavorable ankylosis of the entire cervical spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, applicable here, is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  General Rating Formula for Diseases and Injuries of the Spine Note (5).

On review of all evidence of record, the Board finds that the criteria to establish a higher rating of 40 percent are approximated.  In this regard, the medical evidence demonstrates that the Veteran has undergone multiple cervical spine fusion surgeries and resolving all doubt in his favor, his cervical spine symptoms cause functional impairment which is equivalent to unfavorable ankylosis of the entire cervical spine.  This finding is supported by the medical and lay evidence of minimal to no extension of the cervical spine; loss of the normal lordotic curvature; less movement than normal; excess fatigability; incoordination, impaired ability to execute skilled movements smoothly; pain on movement; and instability of station; and resultant dysphagia.  In addition, the Veteran stated during his October 2011 VA examination that he must wear a neck brace at the end of the day when his neck feels edematous; otherwise it will fall forward.  During his hearing, he testified that his neck becomes painful, swollen, and "locks up" with essentially any movement and is completely unable to look up due to his neck "locking." 

However, the next higher rating under the General Rating Formula is not warranted, as there is no evidence of ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5242.  Similarly, a higher rating is not warranted under the Formula for Rating IVDS because the record does not show that the Veteran's cervical spine disc disease has required physician-prescribed bed rest for at least 6 weeks in any 12-month period during the appeal period.  38 C.F.R. § 4.71a, DC 5243.  

For the foregoing reasons, the Board applied the benefit-of-the-doubt doctrine in determining that the criteria for a 40 percent rating are approximated, but finds that the preponderance of the evidence is against assignment of an even higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2014) if supported by objective medical evidence.  The Veteran has reported numbness and tingling in his arms and service connection for peripheral neuropathy of the right and left upper extremities, as a manifestation of his cervical spine disability, is already in effect. 

The Veteran also reports having headaches which he believes are also a neurological manifestation of his cervical spine disability, particularly when his neck "locks up."  His contemporaneous clinical examinations and treatment records do not show a diagnosis of headaches.  However, the inherent nature of headaches is an episodic disease process and would not be productive of clinically observable symptoms in quiescent phases.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 824 (32nd ed. 2012), which defines a headache as a "pain in the head" and also called cephalalgia.  Moreover, the Veteran, as a layperson, is certainly competent to report having pain in his head (i.e., headaches), and his report of headaches is sufficient to identify the disability.

Further development of the claim could be undertaken so as to obtain a medical opinion clarifying the etiology of the Veteran's headaches.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).   Moreover, not only is he competent to report having headaches, he is competent to report that he experiences these headaches every time his neck "locks."  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).   In addition, the Veteran's spouse is also competent to report that she has observed the Veteran with headaches after his neck "locks."  

The lay assertions in this case are credible and supported by the medical evidence reflecting pain radiating up and down his neck.  Thus, the lay testimony that the Veteran's headaches are a manifestation of his cervical spine disability has some tendency to make a relationship more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle). 

Although a lay person (including a lay adjudicator) is not always competent to relate symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Based on the foregoing, and with resolution of all doubt in his favor, the Veteran's competent reports of headaches occur when he experiences neck pain and locking, and therefore, he is entitled to a separate 10 percent disability rating under DC 8100 for headaches (rated by analogy to migraine headaches) productive of characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a.  

B.  Right and Left Knee Disabilities

The Veteran also seeks higher ratings for his service-connected right and left knee disabilities.  

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2014), Plate II.  Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DCs 5260 and 5261.  DC 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees. 

DC 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.   For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

VA's General Counsel has stated that separate ratings under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

Under DC 5010, traumatic arthritis is rated under the same criteria as degenerative arthritis, DC 5003.  See 38 C.F.R. § 4.71a. Under DC 5003, degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id.  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion. Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014). 

DC 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating may be assigned for dislocation of the semilunar cartilage of the knee with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).  Under DC 5259, a 10 percent rating may be assigned for removal of the semilunar cartilage, if symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2014). 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991). 

Under DC 5055, following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  38 C.F.R. § 4.71a, DC 5055.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.   With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to DCs 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula).  DC 5055 provides that the minimum rating for a knee replacement is 30 percent.  Id.  

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Turning now to the evidence in this case and by way of background, the Veteran, during service, underwent right knee ACL tear repair, and a scope of the left knee with a partial medial meniscectomy also due to an ACL tear.  Post-service, he continued to experience pain and instability in both knees.

More recently, a February 2007 private treatment record shows impression of chronic ACL insufficiency, both knees, with secondary osteoarthritis.  See also, January 2007 MRIs of the right and left knees.

In this case, VA received the Veteran's increased rating claim for his bilateral knee disability in January 2008.

In May 2010, the Veteran presented to Dr. J.H.K., a private physician, who stated that the Veteran's MRIs showed a complete disruption of the ACL on the left with a lot of other degenerative changes; he had medial compartment changes, loss of articular cartilage, and probably a bucket handle tear.  Dr. J.H.K. stated that the left knee is to the point that it causes him to be incapacitated; it gives out often and he has had many episodes of falls and near-falls.  He has similar results on the right knee with a lot of medial meniscus changes and spur formation, and probably a torn ACL despite prior reconstruction.  It was noted further that both knees had limited motion in terms of flexion; extension is sometimes limited. He has a loss of integrity of the joints where valgus and varus strain on both knees results in significant loss of mobility.  The doctor opined that the Veteran is to the point where he may need knee replacements.  On examination, he had progressive instability of the right knee and major instability of the left knee.  See also, May 2010 private MRI reports of the right and left knees.  

According to a May 2010 private treatment, Dr. S.B.R., a physician associated with Big Rapids Orthopaedic, P.C., provided the Veteran's medical history pertinent to his knees which included impressions of chronic instability and pain on motion in both knees.  Despite having recommended surgery in 2007, it was noted that the Veteran had not sought any medical treatment again until May 2010, at which time he reported extreme pain and instability in both knees and felt that he could not function any longer.  On examination, Dr. S.B.R. noted that the Veteran's knees had similar findings except where noted.  There was mild varus alignment, bilaterally, with joint line tenderness.  Both knees flexed to at least 130 degrees and there was a lack of full extension by a few degrees.  Crepitus was also noted.  Collateral ligaments were intact, but Lachmann's testing showed gross anteroposterior laxity, and the Veteran's pivot shift was at least grade 2 positive.  Impression was chronic ACL insufficiency, both knees, with secondary osteoarthritis.  ACL reconstruction on both knees was recommended.  Dr. S.B.R. stated that the Veteran was not a candidate for total knee arthroplasty at this stage.

In October 2011, the Veteran underwent a VA compensation examination of the knees.  Flexion of the right knee was to 70 degrees, and to 75 degrees on the left knee, with pain beginning at 10 degrees, bilaterally.  Extension of both knees was to 0 degrees.  Repetitive-use testing did not result in a change in range of motion of either knee.  Functional loss and/or functional impairment in both knees was described as less movement as normal; weakened movement; excess fatigability; incoordination, impaired ability to execute skilled movements smooth, pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight-bearing.  There was tenderness or pain to palpation for joint line or soft tissues in both knees.  Muscle strength in both knees was rated as 3/5 (active movement against gravity).  

The VA examiner was unable to perform Lachmann's (anterior instability), posterior drawer, and medial lateral instability tests.  There was no evidence or history of recurrent patellar subluxation/dislocation.   The Veteran had not had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He had meniscal conditions or surgical procedures for a meniscal condition, but with no symptoms.  He reported using knee braces and canes on a constant basis.  The examiner indicated that function of the Veteran's bilateral knee disability is not so diminished that amputation with prosthesis would equally serve him.  X-rays show evidence of arthritis in both knees, but not patellar subluxation.  The examiner stated that the Veteran was limited in the length he can stand, walk, and sit due to his bilateral knee pain.  He has limited mobility and the bilateral knee disability impacts his ability to work. Diagnosis was failed repair of the right ACL.
A May 2012 private MRI of the right knee showed evidence of presumed ACL graft failure; meniscus tears; and tricompartmental osteoarthrosis.  An MRI of the left knee taken in May 2012 showed evidence of chronic ACL tear; medial meniscus tears; and tri-compartmental osteoarthrosis.  

In March 2013, the Veteran underwent an examination of the knees by Dr. J.J.H., a private physician.  On the right knee, he had 5 percent flexion contracture and was only able to flex the knee back to 110 degrees.  He was stable as to varus and valgus stress.  There was palpable crepitus with active and passive range of motion.  There was moderate joint effusion.  He had a slightly positive Lachmann's test and a grossly positive McMurray's test.  Pivot shift test was also positive.

On the left knee, he had full extension and flexion to 110 degrees with minimal difficulty.  He had considerable stiffness with the knee and with forced flexion.  He was stable to varus and valgus at zero and 30 degrees.  McMurray and Lachmann's tests were positive, as was the pivot shift test.  He had crepitus with passive and active range of motion.  He had full dorsiflexion and plantar flexion with normal strength.  Diagnoses were status-post ACL reconstruction, right knee, with moderate to severe degenerative joint disease; and chronic ACL of the left knee with early degenerative joint disease.  It was noted that the Veteran had undergone physical therapy on both knees on several occasions, had worn knee braces, and had received knee injections in the past, but none of those therapies were effective.  

Given the x-ray and physical findings of the right knee, Dr. J.J.H. stated the only viable option for him at this point would be a total knee reconstruction and made it clear that he will most likely require further treatment of the right knee including revision arthroplasty.  This doctor also suspected that given his failed ACL repair in the left knee he will also require a total knee arthroplasty on the left.

Further x-rays of the right knee were taken in December 2014 and showed evidence of osteoarthritic changes at three compartments of the knee with ACL reconstruction.  Physical therapy was recommended.  X-rays of the left knee taken in December 2014 showed evidence of mild osteoarthritis at the medial and patellofemoral compartments.

A January 2015 private hospital record reflects that the Veteran underwent a left knee diagnostic and operative arthroscopy with partial medial and lateral meniscectomies, debridement of ACL, synovectomy.  See January 2015 Munson Medical Center hospital records.  Post-operative diagnosis was degenerative joint disease of the left knee with probable ACL insufficiency and medial and lateral meniscal pathology with synovitis and grade 4 chondromalacia in medial compartment, patellar compartment, and lateral compartment.  

As indicated above, the RO rated the Veteran's right knee disability, status-post reconstructive ACL repair, as 20 percent disabling under DC 5257, and his degenerative arthritis of the right knee as 10 percent disabling under DC 5010.  The left knee arthroscopic meniscectomy with clinically ligamentous laxity has been rated as 10 percent disabling under DC 5257.

Considering all evidence of record in the light most favorable to the Veteran, and resolving all doubt in his favor, the Board finds that his collective right and left knee symptoms more nearly approximate separate, higher, ratings of 60 percent under DC 5055, based on functional impairment analogous or equivalent to chronic and severe residuals including painful and limited motion following a total knee replacement.  38 C.F.R. § 4.71a, DC 5055.  The Board finds that this analogous rating is warranted because the medical evidence shows that the Veteran has been diagnosed with chronic ACL insufficiency with secondary arthritis in both knees since at least as early as 2007.  Both knees produce extreme pain and instability, joint line tenderness, crepitus, and joint effusion.  Moreover, private medical evidence dated in May 2010 and beyond demonstrates the need for total right and left knee replacements; however, given his other unrelated but serious medical problems such have not yet been accomplished.  The Board, therefore, awards separate 60 percent ratings for disability equivalent to functional impairment associated with total right and left knee replacements productive of severe limited and painful motion.  

However, higher separate ratings are not available because such would exceed the maximum 60 percent allowable under the "amputation rule."  See 38 C.F.R. §§ 4.25, 4.68, 4.71a, DCs 5162 to 5164.  Under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  As 60 percent is the maximum combined rating he can receive for either his right or left knee disability, a rating higher than 60 percent is not available and a discussion of ratings under other potentially applicable DCs is not warranted.

Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the evidence does not show such an exceptional disability picture that the available schedular ratings for the service-connected cervical spine and bilateral knee disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine and bilateral knee disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

The Veteran's service-connected cervical spine disability is primarily manifested by the functional equivalent of ankylosis of the cervical spine with resultant neurological impairment, and these manifestations are contemplated by the rating schedule.   See 38 C.F.R. §§ 4.71a, 4.124a, DCs 5242, 5243, and 8100.  The manifestations of the Veteran's right and left knee disabilities, which include severe painful and limitation motion, arthritis, and laxity, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, DCs 5010, 5260, 5261, 5257, 5055.  Notably, ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present. 

There is no evidence in the record of symptoms of and/or impairment due to his cervical spine and bilateral knee disabilities not encompassed by the criteria for the schedular ratings assigned.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that has not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Dysphagia

The Veteran also asserts that service connection is warranted for difficulty swallowing which began after he had cervical spine surgery in 2000.  In other words, the Veteran essentially asserts that his dysphagia is related to, or a manifestation of, his service-connected cervical spine disability.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On review, the preponderance of the competent and probative evidence shows that the Veteran has a current disability manifested by difficulty swallowing.  The Board recognizes that VA afforded the Veteran a VA examination in October 2011 VA and the examiner determined that the Veteran does not have a current esophageal disability.  However, in the same report, the examiner also acknowledged that the results of the clinical dysphagia evaluation revealed that the Veteran had difficulty with swallowing more solid, dry consistencies in the pharyngeal/esophageal phases, and recognized that the Veteran's lay reports of difficulty swallowing may be characteristic of dysphagia secondary to esophageal involvement of either structural or functional nature.  This rationale contradicts the examiner's opinion that a current disability does not exist, and to this extent, the opinion is inadequate to decide the claim and carries little to no probative weight.  

Nonetheless, two private doctors - Dr. J.H.K. in a December 2005 treatment note and Dr. D.A.H., a neurological surgeon, in a May 2008 medical statement- diagnosed the Veteran with dysphagia.  Moreover, the Veteran, as a layperson, is competent to report that he has difficulty swallowing because he has first-hand knowledge of this observable symptom.  

In addition to the competent and probative evidence of a current disability, the medical evidence relates the Veteran's dysphagia to his service-connected cervical spine disability.  In this regard, in his May 2008 statement, Dr. D.A.H. indicated that the Veteran's dysphagia is a result of his 2000 cervical spine surgery.

Thus, with resolution of all doubt in the Veteran's favor, the criteria to establish service connection for dysphagia, as secondary to the service-connected cervical spine disability are met.  The Board expresses no opinion regarding the severity of the disorder.  The RO will assign an appropriate disability rating on receipt of this decision.   Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

 ORDER

A 40 percent rating, but no higher, for the service-connected cervical spine disability, is granted, subject to controlling regulations governing the payment of monetary awards.

A separate 10 percent rating for neurological impairment productive of headaches associated with the cervical spine disability, is granted, subject to controlling regulations governing the payment of monetary awards.

A single 60 percent rating, but no higher, for the service-connected right knee disability, inclusive of arthritis and laxity, is granted, subject to controlling regulations governing the payment of monetary awards.

A single 60 percent disability rating, but no higher, for service-connected left knee disability, inclusive of arthritis and laxity, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for dysphagia, as secondary to the service-connected cervical spine disability, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


